The plaintiff offered the deposition of Sylvester Gilbert, Esq. who lived within twenty miles of the adverse party, but when sworn, was at Tolland attending court, which was more than twenty miles distant from the adverse party, and who was not present or notified. The admission was objected to, on the ground that the plaintiff might have taken the deposition when the deponent was at homo; and that it was unfair, and evading the statute, to improve an opportunity to take it when he was from home, at such a distance as to defeat the adverse party of the benefit of notice and cross-examination: But there not appearing any design on the part of the plaintiff, in omitting to take the deposition before the deponent was from home, and he must afterwards take it when he did, or be deprived of it; — it was therefore admitted by the court.*

 Note.— See Nichols v. Hillyer, ante, 219.